Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to application filed on January 4, 2021 in which claims 1-23 were presented for examination, of which claims 1-4 and 22 were amended and claims 16-20 were cancelled.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-15 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2-15 and 21-23, the limitation “The method of forming an article of footwear” in line 1 is indefinite because “an article of footwear” was claimed in claim 1; by keeping “an article of footwear” in the preamble of the dependent claims it seems applicant is introducing new footwear. The limitations should be changed to “the article of footwear”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 8, 12-14, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truelsen (US Patent 7,743,530).

	Regarding claim 1, Truelsen discloses a method of forming an article of footwear (examiner notes an article of footwear is shown in Fig. 1), the method comprising: 
(Fig. 7, examiner notes the upper is element 1 and the last is element 30), the upper (1) having at least a toe end (examiner notes although a “toe end” isn’t shown on the article of footwear, however the last has a toe end, as shown in the annotated Fig. 6 below, which the upper conforms to it), a heel end (see annotated Fig. 4 below), a lateral side (see annotated Fig. 8 below) extending between the toe end and the heel end (examiner notes the “lateral side extending between the toe end and the heel end” is shown in annotated Figs. 4, 6 and 8), and a medial side (see annotated Fig. 8 below) opposite the lateral side (see annotated Fig. 8 below) and extending between the toe end and the heel end (examiner notes the “medial side extending between the toe end and the heel end” is shown in annotated Figs. 4, 6 and 8);
	forming a midsole core (4) to at least an underfoot portion of the footwear upper (see annotated Fig. 8 below, Col. 1, Lines: 18-20), wherein the midsole core (4) is direct attached to the footwear upper (1) through the forming (Col. 1, Lines: 18-20); and 
	forming a shell (8, examiner notes the shell is formed by elements 35, 36, and 43 as shown in Fig. 7-8) to the midsole core (4) and a first portion of the footwear upper (see annotated Fig. 7 below) concurrently, wherein the shell (8) encapsulates at least a portion of the midsole core (see annotated Fig. 7 below) forming an exterior surface on the midsole core (see annotated Fig. 7 below), and wherein the shell over molds both the midsole core and the first portion of the footwear upper to a biteline (see annotated Fig. 4 and 8 below), wherein the shell extends from the exterior surface on the midsole core (see annotated Fig. 7 below), past a second portion of the footwear upper (see annotated Fig. 7 below) that at least partly defines an inferior portion of an internal cavity (43), to the biteline (see annotated Fig. 4 and 8 below), and wherein the biteline (see annotated Fig. 4 and 8 below) extends along the medial side of the upper and the lateral side of the upper, spaced from the underfoot portion of the footwear upper (examiner notes the biteline is shown extending around the entire article of footwear in Figs. 1-4 and 7-8), wherein a portion of the shell along the medial side and lateral side provides sidewall support to the upper (examiner notes “the shell” is shown providing “sidewall support to the upper” in Figs. 1-4 and 7-8).  


    PNG
    media_image1.png
    425
    662
    media_image1.png
    Greyscale

Fig. 4-Examiner Annotated


    PNG
    media_image2.png
    266
    514
    media_image2.png
    Greyscale

Fig. 6-Examiner Annotated


    PNG
    media_image3.png
    468
    712
    media_image3.png
    Greyscale


Fig. 7-Examiner Annotated


    PNG
    media_image4.png
    471
    564
    media_image4.png
    Greyscale

Fig. 8-Examiner Annotated

	Regarding claim 8, Truelsen discloses the midsole core (4) is direct attached to the footwear upper (1) without an adhesive (Col. 4, Lines: 35-36, examiner notes “sewing” is not an “adhesive”).  

	Regarding claim 12, Truelsen discloses forming the shell comprises casting material forming the shell (Col. 1, Lines: 27-33 and Col. 4, Lines: 39-44).  

	Regarding claim 13, Truelsen discloses forming the shell comprises injecting material forming the shell into a tooling (Col. 1, Lines: 27-33).  

	Regarding claim 14, Truelsen discloses the shell is comprised of at least one selected from PU (Col. 4, Lines: 39-44).  

	Regarding claim 21, Truelsen discloses the shell (8) extends from the exterior surface on the midsole core (see annotated Fig. 7 above) past the underfoot portion of the footwear upper (see annotated Fig. 8 above) and to the biteline (see annotated Fig. 4 and 8 above).  

	Regarding claim 22, Truelsen discloses the shell extends around and forms a perimeter of the article of footwear along the toe end, the medial side, the heel end, and the lateral side of the article of footwear (examiner notes the shell is shown extending around and forming a perimeter of the article of footwear in Figs. 1-4 and 7-8).  

	Regarding claim 23, Truelsen discloses the biteline forms a continuous perimeter around the article of footwear (examiner notes the biteline is shown forming a continuous perimeter around the article of footwear in Figs. 1-4 and 7-8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Truelsen in view of Ours (US Patent 4,651,444).

	Regarding claim 2, Truelsen discloses the invention substantially as claimed above.
Truelsen does not disclose inserting the lasted upper into a first tooling prior to forming the midsole core.
However, Ours teaches yet another a method of forming an article of footwear, wherein Ours teaches inserting the lasted upper (22) into a first tooling prior to forming the midsole core (40, Col. 8, Lines: 63-68, Fig. 16).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lasted upper as disclosed by Truelsen, by inserting it into a first tooling prior to forming the midsole core as taught by Ours, in order to establish a shape for the upper that the midsole core will conform to.

Regarding claim 4, Truelsen in view of Ours disclose maintaining the lasted upper (22 of Ours) in the first tooling while forming the shell (24c, Col. 8, Lines: 63-68 and Col. 9, Lines: 1-2, Fig. 15 and 16). 

	Regarding claim 5, Truelsen in view of Ours disclose forming the midsole comprises casting material forming the midsole core (40, Col. 8, Line: 68-Col. 9, Line: 2, Fig. 15 and 16 of Ours).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the midsole as disclosed by Truelsen, by casting the midsole as taught by Ours, in order to have a midsole that can be a wide range of durable materials and to have intricate shapes that make the users feet.

Regarding claim 6, Truelsen in view of Ours disclose forming the midsole comprises injecting material into tooling to form the midsole core (40, Col. 8, Line: 68-Col. 9, Line: 2, Fig. 15 and 16 of Ours).  

Regarding claim 7, Truelsen in view of Ours disclose forming the midsole core (40 of Ours) to the at least the underfoot portion of the footwear upper (see annotated Fig. 8 below of Ours) comprises the midsole core (40) mechanically engaging with the footwear upper (Col. 8, Line: 68-Col. 9, Line: 2, Fig. 15 and 16).  

    PNG
    media_image5.png
    624
    1004
    media_image5.png
    Greyscale

Fig. 8-Examiner Annotated

Regarding claim 15, Truelsen discloses the invention substantially as claimed above.
	Truelsen does not disclose the shell has a greater abrasion resistance than the midsole core.  
However, Ours teaches yet another method of forming an article of footwear, wherein Ours teaches a shell (24c) has a greater abrasion resistance than the midsole core (40, Col. 9, Lines: 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell as disclosed by Truelsen, by making it have a greater abrasion resistance than the midsole core as taught by Ours, in order to prevent the shell from becoming damaged while in-use.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Truelsen in view of Ours, further in view of Fleming et al. (US PG Pub. 2011/0179668), hereinafter Fleming.
Regarding claim 3, Truelsen in view of Ours discloses the invention substantially as claimed above.
They do not disclose transferring the lasted upper and the midsole core from the first tooling to a second tooling prior to forming the shell.  
	However, Fleming et al. “Fleming” teaches yet another method of forming an article of footwear, wherein Fleming teaches transferring the lasted upper (16, Fig. 3) and the midsole core (10, Fig. 4-6A) from the first tooling (19a and 19b, Fig. 4A) to a second tooling (23) prior to forming the shell (58, Fig. 6A, Par. 0044, Lines: 4-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming an article of footwear as disclosed by Truelsen in view of Ours, by including a step that involves transferring the lasted upper and the midsole core from the first tooling to a second tooling prior to forming the shell as taught by Fleming, in order to reduce the time it takes to manufacture other articles of footwear.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Truelsen in view of Fleming et al.
Regarding claim 9, Truelsen discloses the invention substantially as claimed above.
Truelsen does not disclose the midsole core is comprised of at least one selected from PU, TPU, EVA, and silicone.  
However, Fleming teaches yet another method of forming an article of footwear, wherein Fleming teaches a midsole core (10) comprised of at least PU (Par. 0039, Lines: 15-16).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use polyurethane as taught by Fleming as the material for the midsole core of Truelsen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because polyurethane was a well-known material for midsoles as taught by Fleming, in order to reduce manufacturing expenses.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Truelsen in view of Tsen et al. (US PG Pub. 2002/0178612).
Regarding claim 10, Truelsen discloses the invention substantially as claimed above.
Truelsen does not disclose the midsole core has a lower density than the shell.  
However, Tsen et al. “Tsen” teaches yet another method of forming an article of footwear, wherein Tsen teaches a midsole core has a lower density than the shell (Par. 0016, Lines: 8-12 and Par. 0017, Lines: 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the midsole core and shell as disclosed by Truelsen, by making the midsole core have a lower density than the shell as taught by Tsen, in order to make the midsole flexible enough to be implemented in various articles of footwear.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Truelsen in view of Seo (US PG Pub. 2014/0202031).
Regarding claim 11, Truelsen discloses the invention substantially as claimed above.
Truelsen does not disclose the midsole core is comprised of a first material and the shell is comprised of a second material, wherein the first material has a higher resilience than the second material. 
However, Seo teaches yet another article of footwear, wherein Seo teaches a midsole (combination of 100 and 200, Fig. 1) is comprised of a first material and a shell (300) is comprised of a second material, wherein the first material has a higher resilience than the second material (Par. 0054, Lines: 1-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the midsole and shell as disclosed by Truelsen, by making the midsole from a first material that has a higher resilience than a second material for the shell as taught by Timothy, in order to prevent the midsole from being damaged while in use.   

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. US PG Pub. 20160120260 discloses a shell over molding an upper and midsole. 
2. US Patent 8245417discloses a shell over molding an upper and midsole.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732